Citation Nr: 0715097	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Boise, Idaho. 

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge, 
sitting at the RO in May 2006; a transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service, to include his 
in-service noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in October 2004, 
prior to the initial unfavorable AOJ decision issued in 
February 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
October 2004 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration, to 
include a request for any evidence in his possession.  
Therefore, the Board finds that the RO complied fully with 
the VCAA notice requirements under Pelegrini. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In 
accord with Pelegrini, the Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, in Dingess/Hartman the Court held that this 
notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Letters to the veteran from the RO in March 2006 and April 
2006 included notice of the evidence necessary to 
substantiate a disability rating and effective date in 
compliance with the Dingess/Hartman holding.  Although the 
2006 notices were issued after the rating decision and only 
weeks before his scheduled hearing, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As indicated above, all content 
requirements of a VCAA notice have been fully satisfied in 
this case.  Therefore, the Board finds that delaying 
appellate review by providing additional VCAA letters to the 
veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  38 U.S.C.A. § 5103 (A); 38 C.F.R. § 
3.159(c)(4)(i).  The veteran's service medical and personnel 
records, hearing examination records from Hearing Zone and 
Centrum Hearing, and a December 2004 VA examination report 
were reviewed by both the RO and the Board in connection with 
adjudication of his claim.  

In this regard, VA secured all available records adequately 
identified by the veteran.  In a March 2006 letter, the 
veteran requested that VA obtain medical records from the 
1970s and early 1980s from Dr. Hutchinson, Dr. Merkely, Dr. 
Harms and Harms Memorial Hospital, and Idaho State University 
Student Health.  However, the veteran indicated that these 
doctors were deceased or their whereabouts were unknown and 
stated that he did not know how to locate and obtain those 
records, thereby providing insufficient information for VA to 
locate the records.  The law provides that while VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on VA to prove the claim.  As the Court 
stated in Wood v. Derwinski, "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 
Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 
517 (1996).  Therefore, in the present case, the Board 
determines that VA is not obligated to request the records 
identified by the veteran when he has not provided VA with 
the necessary information to determine where to direct that 
request.  As such, the Board finds that VA satisfied its duty 
to assist the veteran in attempting to obtain available 
relevant records.

Additionally, the veteran was afforded a VA examination in 
December 2004 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.

Under these circumstances, the Board finds that additional 
efforts to assist or notify the veteran in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced by 
the Board proceeding to the merits of the claim.   

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
is a result of noise exposure in service.  In his April 2005 
notice of disagreement, the veteran stated that he had not 
had exposure to anything that would cause current hearing 
impairment and that he had been careful to utilize hearing 
protection so as to not aggravate his condition.  In 
addition, at his May 2006 hearing, the veteran testified that 
he first noticed the hearing loss back in service and he 
described multiple efforts he has taken since service to 
protect his hearing from noise exposure.  

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  Additionally, as noted by the December 2004 VA 
examiner, testing dated in February 1973 on the veteran's 
separation examination indicated that his hearing was within 
normal limits in both ears.  

However, the Board observes that the veteran has reported 
acoustic trauma in the military when, over a 13-month period, 
he was exposed 24-hours a day to jet turbines while serving 
as a radio relay equipment repairman in Korea.  Although the 
veteran's service medical records do not contain any 
documentation as to noise exposure or any evidence of 
complaints or treatment for hearing difficulty, the veteran 
is competent to describe the nature and extent of his in-
service noise exposure and such is consistent with his 
military occupational specialty as a radio relay equipment 
repairman, as noted in his service records.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Post-service records demonstrate a diagnosis of bilateral 
hearing loss.  Evidence shows that the veteran was tested at 
Hearing Zone in January 2002 and at Centrum Hearing in 
February 2003.  Records do not indicate a diagnosis was made 
at either location.  However, the December 2004 VA 
audiologist noted that such tests revealed a high frequency 
hearing loss in both ears.  

Additionally, at the December 2004 VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
55
LEFT
20
15
40
60
60

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 92 in the left ear.  The 
veteran was diagnosed with mild to moderately severe high 
frequency sensorineural hearing loss in the right ear and 
mild to moderate high frequency sensorineural hearing loss in 
the left ear at this examination.  Therefore, the Board finds 
that the contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
bilateral hearing loss.  The Board first considered whether 
service connection is warranted for bilateral hearing loss on 
a presumptive basis.  However, the record fails to show that 
the veteran manifested hearing loss to a degree of 10 percent 
within one year following his service discharge in May 1973.  
As such, presumptive service connection is not warranted for 
bilateral hearing loss.  38 U.S.C.A. §§ 1101,1112; 38 C.F.R. 
§§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for bilateral hearing loss on a direct basis.  
However, while there is a current diagnosis of bilateral 
hearing loss and the veteran is competent to describe his in-
service noise exposure, bilateral hearing loss was not shown 
during active service or for many years thereafter.  The 
first documented hearing test in the record, from Hearing 
Zone, is dated January 2002, almost 30 years after service 
separation.  The first documented clinical diagnosis of 
hearing loss for VA purposes is the December 2004 VA 
examination.  The lapse in time between service and the first 
diagnosis weighs against the veteran's claim.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the malady at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

In addition, at his December 2004 VA examination, the VA 
audiologist noted the veteran's post-service noise exposure 
to boats, aircraft, limited motorcycles and all-terrain 
vehicles, as well as his in-service noise exposure to small 
arms and blasts/explosions in basic training; aircraft; 
turbine generators and large fans.  The VA audiologist stated 
that given the fact that testing done three months before the 
veteran was discharged from military service indicated normal 
hearing in both ears,  ". . . it is not likely that the 
veteran's hearing loss is related to his military service." 

Therefore, no competent medical professional has attributed 
the onset of the veteran's bilateral hearing loss to his 
service.  The veteran's claims that his hearing loss was 
present at the time of discharge and can only be attributed 
to his military service are supported solely by his own 
statements.  Such evidence is insufficient to establish 
either a diagnosis or etiological relationship to the 
veteran's service.  Espiritu, 2 Vet. App. 492, 494 (1992).  
In the absence of any competent evidence connecting the 
disability to the veteran's time in service, the Board 
concludes that service connection for bilateral hearing loss 
is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Therefore, his claim 
must be denied.




ORDER

Service connection for bilateral hearing loss is denied.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


